United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1912
                                   ___________

Leonard Quiver,                     *
                                    *
             Appellant,             * Appeal from the United States
                                    * District Court for the
      v.                            * District of South Dakota.
                                    *
Jo Anne B. Barnhart, Commissioner   * [UNPUBLISHED]
of Social Security,                 *
                                    *
             Appellee.              *
                               ___________

                             Submitted: December 30, 2003

                                  Filed: January 23, 2004
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Leonard Quiver appeals the district court’s1 order affirming the denial of
supplemental security income (SSI). Having carefully reviewed the record, see
Mittlestedt v. Apfel, 204 F.3d 847, 850-51 (8th Cir. 2000) (standard of review), we
affirm.



      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
       After two unsuccessful applications for SSI--the latest of which was denied in
August 1999--in September 2000 Quiver reapplied, alleging disability since August
19942 from, inter alia, hearing and vision problems, headaches, and arthritic pain in
his feet, shoulders, hips, and hands. After a hearing, an administrative law judge
(ALJ) determined that Quiver had the residual functional capacity (RFC) to perform
his past relevant work as a telemarketer.

       We reject Quiver’s challenge to the ALJ’s credibility findings. In discrediting
Quiver, the ALJ specifically stated he had considered the factors listed in Polaski v.
Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), and then noted multiple valid reasons
for discrediting Quiver’s allegations of complete inability to work. Further, contrary
to Quiver’s assertions on appeal, in making his credibility determination the ALJ
properly considered the lack of objective medical evidence, see Curran-Kicksey v.
Barnhart, 315 F.3d 964, 968 (8th Cir. 2003) (lack of objective medical evidence is
one factor to consider in evaluating claimant’s credibility), and Quiver’s reported
daily activities, see Hutton v. Apfel, 175 F.3d 651, 654-55 (8th Cir. 1999) (credibility
determination proper, where ALJ relied in part on claimant making breakfast,
washing dishes and clothes, visiting friends, watching television, and driving; there
is no doubt claimant is experiencing pain, but real issue is severity of pain). Thus, the
ALJ’s credibility findings were supported by substantial evidence. See Lowe v.
Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (if adequately explained and supported,
credibility findings are for ALJ to make; ALJ need not discuss each Polaski factor,
so long as he acknowledges and examines them).



      2
       The period at issue here started in August 1999 when Quiver’s prior
application was denied and he did not appeal. Cf. Rogers v. Chater, 118 F.3d 600,
601 (8th Cir. 1997) (prior decision stood as final determination that claimant was not
disabled on or before March 11, 1987, in part because claimant’s prior application
was rejected on initial determination on March 10, 1987, and she submitted nothing
casting doubt on that decision).
                                           -2-
       Quiver also challenges the ALJ’s RFC determination, suggesting that the ALJ
improperly relied solely on the findings of consulting physician Kurt Stone, who
examined Quiver in conjunction with his previous benefits application. We disagree.
Quiver was properly discredited, and none of his treating health-care providers placed
restrictions on him during the relevant period. The ALJ’s RFC findings were
supported by the RFC findings of the Social Security Administration’s reviewing
physicians, Quiver’s testimony about how much he could lift, and the essentially
normal physical-examination findings of a physician from whom Quiver sought
treatment in September 2000. See Baldwin v. Barnhart, 349 F.3d 549, 556 (8th Cir.
2003) (it is claimant’s burden to prove RFC; ALJ is responsible for assessing RFC
based on medical records, observations of treating physicians and others, and
claimant’s own description of his limitations). We also disagree with Quiver’s
assertion that there was “voluminous medical evidence” subsequent to Dr. Stone’s
examination.

       Finally, Quiver contends that the ALJ failed to develop the record adequately
by not arranging for an updated consultative examination. However, the record
before the ALJ included the report of the September 2000 physical examination by
a treating physician, and there was no indication in Quiver’s medical records that his
condition had significantly changed since the denial of his previous application in
August 1999. See Haley v. Massanari, 258 F.3d 742, 749-50 (8th Cir. 2001) (ALJ
may issue decision without obtaining additional medical evidence if existing evidence
provides sufficient basis for decision).

      Accordingly, we affirm.
                     ______________________________




                                         -3-